DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges receipt of amendment/arguments filed 05/03/2021.  The arguments set forth are addressed herein below.  Claims 1-3, 5-15, and 17-20 remain pending, no Claims have been newly added, and Claims 4 and 16 have been currently canceled.  Currently, Claims 1, 5, 13, 17, and 20 have been amended.  No new matter appears to have been entered.
Reasons for Allowance
Claims 1-3, 5-15, and 17-20 are allowed.
A thorough search of the prior art fails to disclose any reference or references, which, taken alone or in combination, teach or suggest, in combination with the other limitations: 
“a play area comprising an enemy entry location, an enemy goal location, and an enemy path between the enemy entry location and the enemy goal location;
an enemy element that travels along the enemy path from the enemy entry location toward the enemy goal location, the enemy element comprising an enemy health value, and an enemy speed value; and
a defense element that attacks the enemy element when the enemy element is within a defense attack range of the defense element, the defense element comprising a defense attack rate and a defense attack damage value, wherein the enemy health value of the enemy element is reduced based on the defense attack rate and the defense attack damage value when the enemy element is within the defense attack range of the defense element, and wherein reducing the enemy health value of the enemy element to zero destroys the enemy element;
in response to the enemy element being destroyed, cause the processor circuit to credit a second real currency monetary amount to the first credit account; and
in response to the enemy element reaching the enemy goal location, cause the processor circuit to debit a third monetary amount” (substantially encompassed by independent claims 1, 13, and 20).
Claims 1-3, 5-15, and 17-20 are allowed for the reasons stated above.  Additionally, claims 1-3, 5-15, and 17-20 are allowable for the reasons set forth by the Applicant in the remarks filed with the response dated 05/03/2021 and 01/04/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715